The decision of this court handed down on June 23, 1930,  is hereby amended to read as follows: Order and order on reargument, denying motion of purchaser-appellant to be relieved of its purchase, affirmed, with ten dollars costs and disbursements. (Clarke V. Wollpert, 128 App. Div. 203; Hall-Mark Realty Corp. v. McGunnigle, 253 N. Y. 395.) Closing of title set down for July 2, 1930, at ten a. m., at the place named in the terms of sale. Young, Kapper, Scudder and Tompkins, JJ., concur; Lazansky, P. J., dissents.